DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Fig. 2, a modified bumper plate including a single shock absorber region in the rim having first and second circumferential rows of pass-through holes therein
Species B: Fig. 3, a modified bumper plate including a single shock absorber region in the rim having a single circumferential row of pass-through holes having an elongated inverted trapezoidal shape therein
Species C: Fig. 4, a dumbbell with a shock absorber region provided around each weight having first and second circumferential rows of pass-through holes therein
Species D: Fig. 5, a dumbbell with a shock absorber region provided around each weight having a single circumferential row of pass-through holes having an elongated inverted trapezoidal shape therein
Species E: Fig. 6, a modified kettlebell including several shock absorber crescents provided around the weight having two rows of pass-through holes therein
Species F: Fig. 7, a modified kettlebell including several shock absorber crescents provided around the weight having a single row of pass-through holes having an elongated inverted trapezoidal shape therein
Species G: Fig. 8, a crescent shock absorber region having a single row of pass-through holes therein for being bonded to a conventional bumper plate
Species H: Fig. 9, a quiet bumper plate having two shock absorber regions respectively positioned on the body and the rim of the bumper plate and each of the two shock absorber regions having two circumferential rows of pass-through holes therein
Species I: Fig. 10, a quiet bumper plate having a single shock absorber region in the middle of the body of the bumper plate, the shock absorber region having two circumferential rows of pass-through holes therein
Species J: Fig. 11, a quiet bumper plate having a single shock absorber region in the body adjacent to the collar of the bumper plate, the shock absorber region having two circumferential rows of pass-through holes therein
Species K: Fig. 12, a quiet bumper plate having a single shock absorber region in the rim of the bumper plate, the shock absorber region having two circumferential rows of pass-through holes therein where the pass-through holes are filled with foam
Species L: Fig. 13, a quiet bumper plate formed by two part molding process, including a center section and an outside ring, the outside ring including two circumferential rows of pass-through holes therein 
The species are independent or distinct because the different species disclose different structural and functional relationships, specifically with respect to the type of weight object of the varying species and the varying shock absorber regions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The different structural and functional limitations would require a separate search and consideration of the prior art, specifically with respect to the type of weight object and the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the large number of species disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784